— Findings and order of respondent New York State Racing and Wagering Board on April 7, 1980, confirming, on administrative appeal, the decision of the stewards at Aqueduct Racetrack made on January 20, 1980, confirmed, without costs. Petitioner, owner of the winning horse in the fifth race at Aqueduct on January 18, 1980, sues under CPLR article 78 to have annulled the board’s ruling confirming the stewards’ holding, made two days following the race, after a hearing, that the horse was disqualified for carrying an incorrect weight, supposed to have been set for each entered horse according to its track record. Unfortunately for petitioner, it was learned after the race that his horse had run with an incorrect handicap based on its record. This, petitioner blames on the racing secretary charged with enforcing the race’s conditions. However, the controlling regulation, 9 NYCRR 4033.7, places responsibility for the correct handicap upon the horse’s owner, and that is what controls. The rule cannot be ignored by use of ad hoc recomputations, and it is for the board to interpret its own regulations. (Matter of Howard v Wyman, 28 NY2d 434, 438; Ostrer v Schenck, 41 NY2d 782, 786; Matter of Bernstein v Toia, 43 NY2d 437, 448.) The basis for the regulation fixing responsibility upon the one who brings the horse to the race is eminently rational and fair. We should not disturb the board’s determination. Concur — Murphy, P. J., Sandler, Markewich and Milonas, JJ.